Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner considers USPN 6,691,837 B1 to Kapaan et al. to be the most relevant prior art because Kapaan teaches a ball screw actuator having an integral lubricant pump providing lubrication to the threads and rolling elements of the actuator. Kapaan differs from the claimed invention in that the claimed invention requires a lubrication piston mounted for sliding movement within the ballscrew bore and dividing the ballscrew bore axially into a lubricant receiving portion and a pressurizing portion and a pump chamber having an outlet in fluid communication with the pressurizing portion of the ballscrew bore; an air inlet passage for admitting air into the pump chamber and a pumping piston movable in a pumping direction for pressurizing air in the pump chamber, the pumping piston being configured and arranged such that it is moved in the pumping direction as the ballscrew moves axially relative to the ballnut by engagement with an opposing structure of the actuator during movement of the ballscrew between its stowed and deployed positions, the pressurized air moving into the pressurizing portion of the ballscrew bore through the outlet so as to move the lubrication piston therein, thereby to move lubricant through the lubrication passage. To modify the structure of Kapaan exactly as Applicant claims would be improper hindsight and require the use of Applicants specification as a blueprint for rejection. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658